DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1-9, received 22 December 2021 and the interview conducted 05 January 2022. Claims 1-9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Surinder Sachar (34423) on 05 January 2022.
In the claims please replace the claim 1 as follows:

Claim 1. (Currently Amended} A communication apparatus comprising:
a host processor;
a plurality of virtual machines;
a storage unit that includes a multicast storage area specified for each multicast group and storing a multicast frame addressed to virtual machines belonging to the multicast group:
a transfer unit configured to write the multicast frame into a multicast transfer virtual storage area mapped to the multicast storage area; and
a descriptor output unit configured to output a descriptor of the multicast frame to the virtual machines belonging to the multicast group,
each of the virtual machines comprising:
a descriptor receiving unit configured to receive the descriptor from the descriptor output unit, and
a reading unit configured to read the multicast frame from the multicast storage area specified based on the descriptor when the descriptor is received by the descriptor receiving unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “a storage unit that includes a multicast storage area specified for each multicast group and storing a multicast frame addressed to virtual machines belonging to the multicast group; a transfer unit configured to write the multicast frame into a multicast transfer virtual storage area mapped to the multicast storage area;……a reading .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446